DOWDELL, J.
The right to public office cannot be tested by injunction on a bill in equity. The remedy is by quo warranto. — Beebe v. Robinson, 52 Ala. 66; Moulton v. Reid, 54 Ala. 323; T-Iigh on Injunctions, (3d ed.), § 1312. The court erred in overruling the motion to dismiss the bill and dissolve the injunction. The decree of the court will be reversed and a decree will he here rendered dissolving the injunction and dismiss-ins the bill.
*129This cause was submitted together with the case of E. A. Little et al. v. T. T. Huey, et al, ex rel. The State, which latter (‘ase is a proceeding by quo toarranto, and in which the questions sought to be presented for review by the present case are. considered and determined. — E. A. Little et al v. Huey, et al. 137 Ala. 640.
Reversed and rendered.